
	

114 HR 4812 IH: To direct the Joint Committee on the Library to enter into an agreement with the Harriet Tubman Statue Commission of the State of Maryland for the acceptance of a statue of Harriet Tubman for display in a suitable location in the United States Capitol.
U.S. House of Representatives
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4812
		IN THE HOUSE OF REPRESENTATIVES
		
			March 17, 2016
			Mr. Van Hollen (for himself, Mr. Hoyer, Mr. Cummings, Mr. Ruppersberger, Mr. Sarbanes, Ms. Edwards, Mr. Harris, and Mr. Delaney) introduced the following bill; which was referred to the Committee on House Administration
		
		A BILL
		To direct the Joint Committee on the Library to enter into an agreement with the Harriet Tubman
			 Statue Commission of the State of Maryland for the acceptance of a statue
			 of Harriet Tubman for display in a suitable location in the United States
			 Capitol.
	
	
 1.FindingsCongress finds as follows: (1)Harriet Tubman was born a slave under the given name Araminta Ross in Maryland in about 1820.
 (2)Beaten severely as a child, she suffered a traumatic head injury at the hand of a slave owner early in her life, which caused a lifetime of headaches, seizures, and vision difficulties.
 (3)In 1849, she fled north to freedom and then immediately returned to Maryland, risking her life to free her family.
 (4)She joined the Underground Railroad, which was a secret network for free African-Americans and White sympathizers who helped runaways escape the South.
 (5)She became known as the Moses to her people as a conductor on the Underground Railroad, risking her life time and time again to return to Maryland and lead slaves to freedom.
 (6)When the Civil War began, she became a Union spy, organizing an espionage network of slaves and freedmen who operated behind Confederate lines.
 (7)On several occasions, she led military raiding parties and also tended to the Union wounded as an army nurse.
 (8)After the Civil War, she devoted herself to women’s suffrage, the care of orphans and invalids, and the establishment of freedmen’s schools.
 (9)The State of Maryland, where Harriet Tubman was born, has authorized a gift of a statue of Harriet Tubman from the citizens of Maryland to the United States government to commemorate her work on behalf of civil rights and service to our Nation.
			2.Agreement for acceptance of statue of Harriet Tubman; display of statue in Capitol
 (a)Agreement with Maryland CommissionNot later than 2 years after the date of the enactment of this Act, the Joint Committee on the Library shall enter into an agreement with the Harriet Tubman Statue Commission of the State of Maryland under which the Commission shall provide, and the Joint Committee shall accept, a statue of Harriet Tubman, under such terms and conditions as the Joint Committee and the Commission consider appropriate.
 (b)Display in CapitolAfter receiving the statue provided under the agreement entered into under subsection (a), the Joint Committee on the Library shall place the statue in a suitable permanent location in the United States Capitol.
			
